NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



VIRGINIA I. YOUNG,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )      Case No. 2D18-3040
PAM STEWART, COMMISSIONER OF                 )
EDUCATION,                                   )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 26, 2019.

Appeal from the Division of Administration
Hearings.

Jeffrey E. Appel of the Appel Law Group,
P.A., Lakeland, for Appellant.

Ron Weaver, Ocala, for Appellee.


PER CURIAM.


              Affirmed.


BLACK, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.